On joint motion of the parties, by undersigned counsel, and upon suggesting to the Court that this case is before the Court on a writ of certiorari, 448 So.2d 108, issued to the Court of Appeal, 444 So.2d 1252, First Circuit, and that this case was argued on June 26, 1984 and no decision thereon has yet been rendered, and that the parties have reached a compromise settlement of all issues before the Court and desire and therefore move that these proceedings be terminated as moot by reason of said compromise settlement;
IT IS ORDERED that this case is declared moot by reason of the compromise settlement of the issues by the parties and the record of this case is ordered to be returned to the lower court for further action consistent with this order.